Citation Nr: 0102148	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for spina bifida 
occulta of the lumbar spine at S1.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue 
syndrome, including as an undiagnosed illness entitled to 
presumptive service connection under the provisions of 
38 U.S.C. § 1117.

4.  Entitlement to service connection for a seizure disorder 
secondary to a closed head trauma.

5.  Entitlement to a rating in excess of 10 percent for a 
cervical spine condition.

6.  Entitlement to a rating in excess of 10 percent for 
musculoligamentous strain of the upper dorsal region, 
including degenerative joint disease (DJD) of the dorsal 
spine.

7.  Entitlement to a compensable rating for headaches.

8.  Entitlement to a compensable rating for residuals of a 
right occipital neurectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991, including service in the Southwest Asia area of 
operations (SWA) during the Persian Gulf War (PGW).

This appeal arises from multiple rating decisions by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota, dating 
from June 1998 through October 1999.



FINDINGS OF FACT

1.  An October 1991 M&ROC rating decision denied service 
connection for spina bifida occulta of the lumbar spine; the 
veteran was properly notified of the decision and of his 
appellate rights, and did not file an appeal.

2.  Evidence submitted since the M&ROC's October 1991 rating 
decision is non-duplicative and probative of the issue of 
whether the veteran incurred a lumbar spine condition as a 
result of his active military service; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the M&ROC's October 1991 rating 
decision denying service connection for a spina bifida 
occulta of the lumbar spine is new and material, and the 
veteran's claim of entitlement to service connection for a 
lumbar spine condition is reopened.  38 U.S.C.A. §§ 5108, 
7103, 7104(b), 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1991 rating decision, the M&ROC denied the 
veteran's claim of entitlement to service connection for 
spina bifida occulta of the lumbar spine on the basis that it 
was a congenital or developmental condition and, accordingly, 
was not considered a disease or injury for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see 
generally Winn v. Brown, 8 Vet.App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  The 
veteran and his representative were notified of that decision 
by letter dated in December 1991.  The rating decision was 
not timely appealed, and became final as outlined in 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  As such, the 
veteran's claim may be reopened and reconsidered only if new 
and material evidence has been submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, No. 97-1534, slip op. at 13-16 (U.S. Vet. 
App. Feb. 17, 1999).  First, the Board is obligated to 
determine whether the evidence submitted since the prior 
decision is new and material (discussed below).  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet.App. 
167, 171 (1996).  Second, if new and material evidence was 
presented, the claim was reopened and was required to 
consider it based upon all the evidence of record, to 
determine whether it was well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if the claim 
was well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) had been fulfilled, the Board could 
evaluate the merits of the claim. See Winters v. West, 12 
Vet.App. 203, 206-7 (1999).  However, the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "VCAA"), effectively eliminated 
the concept of a "well-grounded" claim and substantially 
modified the manner in which VA's duty to assist claimants is 
to be discharged.  Accordingly, the Board concludes that the 
requirement to find a claim well grounded prior to 
considering whether the VCAA-modified duty to assist has been 
met no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The Board notes that since the October 1991 rating decision, 
the new evidence in the file pertaining in any way to a 
lumbar spine condition includes: (1) the report of a November 
1999 VA medical examination reporting an accentuation of the 
normal lumbar lordosis in addition to spina bifida occulta of 
S1; (2) the report of an August 1999 VA medical examination 
noting "dextrorotatory scoliosis" of the thoracolumbar 
spine, assessed as congenital in nature and symptomatic prior 
to the time of the veteran's entry onto active duty in 1990; 
and (3) the veteran's testimony at his hearing before an 
M&ROC hearing officer in August 1999 and August 1996.  In 
addition, the veteran's representative has argued that the 
veteran's spina bifida occulta and scoliosis condition should 
not be considered a congenital condition (although no medical 
evidence has been advanced on that point).  

The Board notes that the new evidence may be construed as 
identifying two separate lumbar spinal conditions: spina 
bifida occulta and scoliosis (or an accentuation of the 
normal lordosis) of the lumbar spine.  Where a prior claim 
for service connection has been denied, and a current claim 
contains a different diagnosis (even one producing the same 
symptoms in the same anatomic system), a new decision on the 
merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996); Ashford v. Brown, 10 Vet.App. 120, 123 
(1997).

Because of the uncertainty as to whether the conditions 
mentioned in the two medical reports constitute "new" 
medical conditions not diagnosed or considered as of the date 
of the October 1991 rating decision, the Board finds that the 
new evidence is "so significant that it must be considered 
in order to fairly decide the merits of the claim," and, 
accordingly, is both new and material to the issue of service 
connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 
1363.  The veteran's claim for entitlement to service 
connection for a lumbar spine condition must therefore be 
reopened.  38 U.S.C.A. § 5108.


ORDER

The claim for service connection for a lumbar spine condition 
is reopened.  The appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for a lumbar spine condition, the Board notes again that the 
enactment of the VCAA substantially modified the 
circumstances under which VA's duty to assist applies, and 
the manner in which it is carried out.  The new law affects 
claims pending on or filed after the date of enactment (as 
well as certain claims which were finally denied during the 
period from July 14, 1999 to November 9, 2000).  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See, e.g., Director Veterans Benefits Administration 
Fast Letter 00-87, "Veterans Claims Assistance Act of 2000, 
P. L. 106-475," dated Nov. 17, 2000.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

In this regard, the Board has indicated above that the 
veteran did not receive adequate notice of the evidence which 
would be necessary to substantiate a claim for service 
connection for a lumbar spine condition.  Once such notice is 
provided, the veteran may be able to identify additional 
supportive evidence, at which point, in accordance with the 
provisions of the VCAA,  responsibility for obtaining the 
evidence must be established.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The Board has reviewed the medical evidence of record and 
concludes that it is insufficient to determine whether or not 
a "new" medical condition affecting the lumbar spine has 
been diagnosed, and whether there is a nexus between any such 
condition and his active military service.  The Board 
therefore finds a new medical examination to be necessary to 
answer these questions.

With respect to the remaining issues on appeal, as well as on 
the issue of service connection for a lumbar spine condition, 
the Board notes that the veteran had been a member of the 
Army National Guard since about May 1971, and was transferred 
to the Retired Reserve in May 1992.  However, with the 
exception of the veteran's DA Form 2-1 (record of assignment, 
awards, training, etc.) and an apparently incomplete set of 
medical records from the veteran's active duty service during 
the PGW, no service administrative or health records have 
been obtained.  These are clearly relevant to the veteran's 
claims for service connection, and his pre- and post-active 
duty physical condition may be relevant to the evaluation of 
other conditions as well.  In any case, these records should 
have been obtained and provided to VA medical examiners for 
review prior to conducting their examinations.  Documents 
from the veteran's service record, including any entries 
concerning his assignment during the PGW and his enlisted 
performance evaluations from that period of time, are 
potentially highly relevant to the adjudication of his PTSD 
claim.

Accordingly, for the reasons set forth above, the veteran's 
appeal is REMANDED to the M&ROC for completion of the 
following actions:

1.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the M&ROC should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  As part of its efforts to comply with 
the VCAA, the RO should obtain the names 
and addresses of all medical care 
providers (both VA and private) who 
treated the veteran for a knee or back 
condition since its June 1999 SOC.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims file.

3.  The M&ROC should contact the National 
Personnel Record Center (NPRC) in St. 
Louis, Missouri, and the South Dakota 
Department of Military Affairs, Adjutant 
General's Office, Army National Guard 
(and any additional sources suggested by 
those two offices), and request all 
service administrative and medical 
records held on file pertaining to the 
veteran.  This should specifically 
include copies of enlisted performance 
evaluations, and the veteran's pre-
retirement physical examination.

4.  After completing the development 
described above, the RO should forward a 
copy of the veteran's complete stressor 
statement (which must include excerpts 
from his August 1999 M&ROC hearing 
testimony), his personnel record, and a 
copy of this REMAND, to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  The center should 
be asked to carefully review the record 
and determine whether the any of the 
veteran's claimed stressors, and his 
participation in those events, can be 
verified.  The USASCRUR should be asked to 
provide copies of any pertinent documents 
involved in its review, including any unit 
logs, message traffic, unit histories, 
etc.

5.  Following the receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified by 
USASCRUR or other credible evidence. This 
report is to be added to the claims 
folder. 

6.  After completing all the above 
actions, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of all 
psychiatric disorders that are present.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
The RO must provide for the examiners the 
summary of the stressor or stressors 
which have been verified, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms.  The 
examiners should be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiners must comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors. The report 
of examination should include a complete 
rationale for all opinions expressed.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiners for review at all times 
relevant to the examination.  An 
examination report which does not comply 
with the requirements set forth above is 
incomplete and must be returned for 
correction.

7.  The RO should arrange for 
examinations of the appellant by VA 
orthopedic and neurological examiners for 
the purpose of ascertaining the nature 
and extent of severity of his disability 
from headaches, a right occipital 
neurectomy, a lumbar spine condition, a 
cervical spine condition, and 
musculoligamentous strain involving the 
upper dorsal region.  All indicated 
studies are to be conducted.  

In accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the examination 
reports should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide opinions as to how these factors 
result in any limitation of motion.  

If the veteran describes flare-ups of 
pain, the examiners should offer opinions 
as to whether there would be additional 
limits on functional ability during these 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiners are unable to 
offer opinions as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  

The examiner(s) should also review 
whether the veteran currently suffers 
from a "seizure disorder," and, if so, 
whether such disorder is the result of 
any injury sustained during the veteran's 
active military service (to include 
causation on a secondary basis).

The report of examination should include 
a complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination.  
An examination report which does not 
comply with the requirements set forth 
above is incomplete and must be returned 
for correction.

8. The RO should also schedule a VA 
general medical examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
chronic fatigue. The claims folder, or 
all pertinent medical records, service 
records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination.  
An examination report which does not 
comply with the requirements set forth 
above is incomplete and must be returned 
for correction.

9.  After the development requested above 
has been completed to the extent 
possible, the M&ROC should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



